Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 4/8/2022 is acknowledged.
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected fat composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation at least 80wt%, and the claim also recites at least 90 wt% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach(US 2005/0142275) as evidenced by Rabault(US 2017/0258106)
	Regarding claims 1,2,5, Bach teaches a composition comestible product comprising distinct first and second components,
	Wherein the first component(aerated filling) has a total fat content comprising a randomly interesterified fat,
	Wherein the second component(chocolate shell) comprises cocoa butter(see example 8)
	Bach teaches that the filling comprising 26% interesterified fat(see example 6) comprising 70% of randomly interesterified fat N 6 comprising 46.6% saturated fatty acid and 30% interesterified of randomly interesterified fat N4 comprising 68.4% fatty acid(see example 8, table in paragraph 101). Therefore, the randomly interesterified fat comprises 0.7 x 46.6 + 0.3 x 68.4=53% saturated fat content by weight of the interesterified fat.
	Bach teaches that the filling(first component) comprises 26% randomly interesterified fat, 22% hazelnut paste and 10% whole milk powder(example 6). Hazelnut paste comprises 88% hazelnut oil having an SFA content of 6.2wt% based on the fat(see international written opinion). Whole milk powder comprises 26wt% fat and about 16wt% of SFA(see international written opinion).
	Therefore, the first aerated component comprises 
	26.0 g of fat from the randomly interesterified fat providing 26g fat x 53% saturated fat= 13.8g saturated fatty acids
	19.4g of hazelnut oil(22g hazelnut paste x 88% oil in paste) providing 19.4g oil x 6.2% saturated fatty acids=1.2g saturated fatty acids
	2.6g of fat from whole milk powder(10g whole milk powder x 26 wt% fat content) providing 1.6 g saturated fatty acids(10g whole milk powder x 16wt% saturated fatty acids).
	Therefore, the total fat of the first component comprises (13.8+1.2+1.6) x 100/48= 35% saturated fat in the total fat content. 
	The total fat comprises 54% randomly interesterified fat (26/48), i.e. at least 30wt%, and 40% hazelnut oil(19.2/48).
	Bach teaches that the randomly interesterified fat comprises less than 0.4wt% trans fat(see table in paragraph 101). Furthermore, hazelnut powder and whole milk powder are substantially free of trans fatty acids. Therefore, the total fat comprises less than 3wt% fatty acids as claimed.
	Regarding claim 3, as calculated above, the total fat comprises 54% randomly interesterified fat (26/48) and 40% hazelnut oil(19.2/48). Therefore, the total amount of randomly interesterified fat and liquid oil is 94% weight of the total fat content. The hazelnut oil comprises 6.8% saturated fat by weight of the liquid oil. As evidenced by Rabault, the hazelnut oil has a solid fat content of less than 5wt% at 20C(paragraph 60-62).
	Regarding claim 4, Bach teaches that the second component comprises chocolate containing cocoa butter which inherently has a brown color that the presence of any fat bloom thereon would be readily discernible(example 8) 
	Regarding claim 7, Bach teaches providing a chocolate shell(second component) and then filling the fat composition of example 8(first component) into the shell. Therefore, the first component and the second component form first and second adjacent layers. 
	Regarding claim 9, Bach teaches that the chocolate(second component) comprises 15% Cocoa Mass 40.0% Cocoa Butter 9.6% Sugar 50.0% Lecithin 0.4%(example 8). This chocolate comprises the same fat component(cocoa butter) as the second component of claim 1 and in the example 3 of the instant spec. Therefore, one of ordinary skill in the art would expect that the chocolate component of Bach would have the same total amount of SU2 and U3 as the claimed chocolate second component, i.e. less than 10 wt% based on the total triglycerides present in the second component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach(US 2005/0142275).
Regarding claim 6, Bach teaches that the filling can be used as a bakery portion(paragraph 51) but is silent on the total fat content of the bakery portion. However, it would have been obvious to adjust the amount of fat content in the bakery portion depending on the creaminess and total calories desired in the composition(i.e. a higher fat content yields a higher creaminess). 
	Regarding claim 8, Bach teaches that the first component can be used as a bakery filling(paragraph 51). Since fillings are commonly included as discrete inclusions in bakery products, it would have been obvious to include the filling of the second component as discrete inclusions in a bakery product for added variety and flavor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791